/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 29, 2014

                                     No. 04-14-00439-CV

                         D&J ALEXANDER MANAGEMENT, LP,
                                    Appellant

                                               v.

    Raymond S. DE LEON, II, Trustee of The Delfina & Josefina Alexander Family Trust,
                                       Appellees

                   From the County Court at Law No 2, Webb County, Texas
                            Trial Court No. 2013-PBA-000133 L2
                           Honorable Jesus Garza, Judge Presiding

                                        ORDER
        Appellant, D&J Alexander Management, LP, filed a notice of appeal from the trial
court’s “Order Granting Kazen, Meurer & Perez, L.L.P. Amended Authenticated Claim and
Amended Motion for Payment of Temporary Attorney Ad Litem Fees” (payable to J. Francisco
Tamez). In a separate mandamus proceeding in this court, appellant filed a petition for writ of
mandamus seeking relief from the same order.

       For the purpose of resolving appellant’s petition for writ of mandamus in appellate cause
number 04-14-00448-CV, it is hereby ORDERED that ALL APPELLATE DEADLINES IN
APPELATE CAUSE NUMBER 04-14-00439-CV ARE HELD IN ABEYANCE pending further
order of this court.

                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court